DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 08/30/2021 and 09/23/2021 were filed after the mailing date of the Non-final rejection on 06/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Claims 8 and 16 have been cancelled.
Claims 1-7, 9-15 and 17-20 are pending.
Applicant's argument, filed on 08/30/2021, with respect to Double Patenting rejection (pages 8-9) have been fully considered but they are not persuasive.
The patent claim 1 discloses “removing the dynamic scripts… of the linked page… as an HTML page”, which implies that “an HTML page without hypertext links”. Kunin also discloses a static Web page (see claim 7) which is interpreted as “an HTML page without hypertext links”. Therefore, the patent claim 1 in view of Kunin discloses the claimed feature of “removing the dynamic scripts… of the linked page… as an HTML page”.
Applicant’s arguments with respect to the rejection under U.S.C 103 (page 9) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections

Claims 1-7 and 9-15 are objected to because of the following informalities:   
Claims 1, 9 and 20 recites “HTML” which is an acronym without describing its definition earlier in the claims.
	Appropriate corrections are required.
Other dependent claims are objected the same.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-13 and 20 of U.S. Patent No. 10972802 in view of Kunin et al (US 7086079) and Pathak et al (US 2020/0201915).
The application claim 1 and the patented claim 1 are both drawn to the same invention.
The differences between the application claim 1 compared to the patented claim 1 are “… receiving at least one image page… does not contain dynamic scripts; selecting a feature on the image page… a location on the image page; identifying the feature… from the user request”.
Kunin discloses in response to user voice request, receiving at least one image… does not contain dynamic scripts; selecting a feature on the image page… when served up on the display; and serving up the at least one image page at the STB as an HTML page without hypertext links (see claim 7 and Figure 4; Col 9 lines 12-40). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify the patented claim 1 with the 
Pathak discloses selecting a location on the image page and identifying the feature… from the user request (¶ [0014]-[0018] and ¶ [0038]-[0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify the patented claim in view of Kunin with the teaching of Pathak, so to enable to identify location of selected features on the image page in order to perform search query.
Claims 2-3 correspond to the patented claim 1.
Claims 4-6 correspond to the patented claims 2-4 respectively.
Claim 7 corresponds to the patented claim 20.
Claim 9 corresponds to the patented claim 9 which is analyzed the same as in claim 1 above.
Claims 10-11 correspond to the patented claim 9.
Claims 12-15 correspond to the patented claims 10-13 respectively.

Allowance of application claims 1-7 and 9-15 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by patent claims 1-4, 9-13 and 20. Therefore, obviousness type double patenting is appropriate.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al (US 2005/0063615) in view of Kunin et al (US 7086079) in further in view of Lentini et al (US 2006/0206589).
Regarding claim 17, Siegel discloses a method for implementing an elastic cloud search, the method carried-out utilizing at least one server in communication with a client device to receive user requests and having access to a third-party search service for querying information related to the requests (Figures 2-3 for a search server 108 in communication with a client device 102-104 and having access to third-party search service such as a database server 110), the method comprising:
at the server (server 108), receiving user requests which comprise feature requests corresponding to links on an image page (¶ [0029] and ¶ [0062]);
at the server, creating cloud search threads for sending the user requests to at least the third-party search service (¶ [0034]-[0035]);
at the server, generating one or more sets of results from the third-party search service wherein the set of results comprises image pages navigated by dynamic 
in response to a generated set of results from the third-party search service, at the server sorting one or more of result sets from the third-party search service into lists of links based on the user requests (Figure 10 and ¶ [0065]); and
at the server, implementing a set of rules for assembling a resultant sorted list of links into actions for insertion into a user request list for sending to a requester wherein the actions are constructed into action blocks for insertion into the user request list (Figure 10; ¶ [0035], ¶ [0041]-[0044], ¶ [0050]-[0051] and ¶ [0055]-[0059]).
Siegel is silent about the server haves access to a third-party search service for querying information related to converted sets of text from voice requests. Siegel is silent about user requests comprise feature requests corresponding to non-dynamic links on an image page, and the server converting the linked page to an image page.
Kunin discloses querying information related to converted sets of text from the voice requests and receiving user requests which comprise feature requests corresponding to non-dynamic links on an image page (see claim 7 and Figure 4; Col 9 lines 12-40).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Siegel system with the teaching of Kunin, so to provide an enhanced system with a capability of processing feature requests corresponding to non-dynamic links on a static image page.

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Siegel in view of Kunin system with the teaching of Lentini, so to provide an enhanced system with capability of converting a dynamic page to a static or image page to be provided to client devices lacking of resources and capability to process dynamic content.

Regarding claim 18, Siegel in view of Kunin and further in view of Lentini discloses the method as discussed in the rejection of claim 17. The combined system further discloses receiving a linked page at the server from a transmission of a particular feature request by the server to the third-party search service (taught by Siegel; Figure 10 and ¶ [0064]-[0065]; and Lentini’s Figures 4-6).

Regarding claim 19, Siegel in view of Kunin and further in view of Lentini discloses the method as discussed in the rejection of claim 18. The combined system further discloses converting the linked page at the server received from the third-party search service to an image page by stripping dynamic scripts contained in the linked page wherein the dynamic scripts comprise at least hypertext links contained in the linked page (taught by Lentini; Figures 4-5; ¶ [0043]-[0048], ¶ [0060]-[0061] and ¶ [0070]-[0071]).

Allowable Subject Matter

Claims 1-7 and 9-15 would be allowable if rewritten/amended or to file a Terminal Disclaimer to overcome the rejection(s) under Double Patenting, set forth in this Office action.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.